Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 10, 2019. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avergun et al. (pub. No. : US 20070027888 A1) in the view of Middleton et al. (Pub. No. : US 20090198648 A1)

As to claim 1 Avergun teaches aserver system comprising; program logic tangibly stored on at least one non-transitory computer-readable storage medium of a network, the network including at least one processor coupled to a historian, the historian configured to receive operational state data from at least one device of an industrial process of the network, wherein upon execution of at least a portion of the program logic by the at least one processor (paragraphs [0005], [0019]), the at least one processor is configured to process steps of a method including: 
i). receiving input data from the historian during a time interval (paragraph [0044]); 
ii). calculating if the time interval has exceeded a specified time interval, and if the time interval has exceeded a specified time interval (paragraph [0033], [0047]), then performing the steps of: 
b). outputting stored input data to the at least one non-transitory computer-readable storage medium of the network (paragraph [0023]); and 
if the time interval has not exceeded a specified time interval, then performing the step of: 
iii). comparing the input data with the base values, and if any of the input data exceeds at least one of the base values, then updating base values (paragraph [0042]) and proceed to step i); and 
if any of the input data does not exceed at least one of the base values, then discarding the input data (paragraph [0046]) and proceeding to step i). 
Avergun does not explicitly disclose but Middleton teaches a). resetting base data values (paragraph [0082]).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Avergun by adding limitation as taught by Middleton to rollover (see Middleton, paragraph [0073]),


As to claim 2 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches wherein the specified time interval comprises at least one cycle duration (paragraph [0053]). 

As to claim 3 Avergun together with Middleton teaches a server system according to claim 2. Avergun teaches the at least one cycle duration comprises a fixed cycle duration dependent on at least one of a data source and at least one user (paragraph [0053]). 

As to claim 4 Avergun together with Middleton teaches a server system according to claim 3. Avergun teaches a resolution of the specified time interval is defined by a rate limit that is dynamic per the at least one user (paragraph [0055]). 

As to claim 5 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the specified time interval comprises two cycles (paragraph [0053]). 

As to claim 6 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the input data includes time-series data received from the at least one device (paragraph [0022]). 

As to claim 7 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the operational state data comprises at least one of metadata, event data, configuration data, raw time-series binary data, tag metadata, and diagnostic log data (paragraph [0031]). 

As to claim 8 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the at least one device includes one or more components of a fluid processing system (paragraph [0020]). 

As to claim 9 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the one or more components comprise at least one of at least one pump, at least one valve, at least one sensor, and at least one process controller (paragraph [0022]). 

As to claim 10 Avergun together with Middleton teaches a server system according to claim 1. Avergun teaches the base values include a first value in a cycle, a minimum value in the cycle, maximum value in the cycle, a last value in the cycle, and/or an exception value in the cycle (paragraph [0047]).

	As to claims 111-20, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169